DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Claims 2-6, 8, 11, 15-28, 30 have been cancelled.  Claim 32 has been added.  Claims 1, 7, 9-10, 12-14, 29, 31-32 are pending.  Claims 1, 7, 9, 29, 31 have been amended.  Claims 1, 7, 9-10, 12-14, 29, 31-32 are examined herein.
Applicant’s amendments have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Melissa Hunter-Ensor on 8/10/2022.
The application has been amended as follows:
In claim 7, please delete “the first agent” and replace with “verapamil”.
In claim 7, please delete “the second agent” and replace with “telmisartan”.
In claim 9, please delete “the first agent” and replace with “verapamil”.
In claim 9, please delete “the second agent” and replace with “telmisartan”.
In claim 10, please delete “the agents” and replace with “verapamil and telmisartan”.
In claim 14, please delete “the first and/or second agent” and replace with “verapamil and/or telmisartan”.
In claim 29, please delete “140 mg” and replace with “120 mg”.
In claim 29, please delete “80 mg and 160 mg” and replace with “40 mg and 180 mg”.
In claim 31, please delete “the first and/or second agent” and replace with “verapamil and/or telmisartan”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a method of treating panic disorder, anxiety disorder, or PTSD by administering the specific combination of verapamil and telmisartan, let alone in the very specifically claimed ratios and dosages. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627